DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Response to Amendment
It is acknowledged that claims 1 and 11 were amended.  Claims 5, 7-9, 15, 17- 19 were previously canceled.
Claims 1-4, 6, 10-14, 16 and 20 are pending.
Response to Arguments
Applicant’s arguments with respect to the amended portions of claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 6, 10, 11, 13, 14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20060059137 A1) in view of Havlik (US 8799243 B1), Andrade (US 20180316571 A1 ), Davila et al. (US 20160203494 A1) and Bubbapatnam et al. (US 20180137107 A1).
Regarding claim 1, Walker discloses:
a method of facilitating searching of regulatory content, at least by (paragraph [0025] “A regulatory information management system (RMS), in various implementations, is provided. The RMS provides for the management of regulatory information that is obtained from a plurality of heterogeneous information sources. The RMS includes means for a querying a plurality of sources to collecting information.”)
the method comprising: receiving, using a communication device, a search request from a user device, wherein the search request is associated with a user account, 
querying, using a storage device, at least one database based on the search request, at least by (paragraph [0025] “a querying a plurality of sources to collecting information. The querying means can include a query engine that enables searches of the plurality of sources to derive specific information specified to the query engine. These sources include, but are not limited to, a plurality of databases residing on respective geographically dispersed servers. Each database is a repository for regulatory information”)
receiving, using a processing device, at least one regulatory content from the storage device based on the querying, at least by (paragraph [0069] “Data retrieved by RIS 10 can be aggregated and organized for incorporating into one or more types of reports. The data that is retrieved and displayed, when so specified by a user, can be specific to the subject type and nature of the user's query.” 
analyzing, using the processing device, the at least one regulatory content; and generating, using the processing device, at least one regulatory insight based on the analyzing, at least by (paragraph [0033] “locates and retrieves the regulatory information in the one or more databases, consolidates the retrieved regulatory information, analyzes the consolidated regulatory information, and outputs a report of the analysis of the consolidated regulatory information” paragraph [0062] “provide insight into enforcement patterns and trends within a particular regulatory agency”)
wherein the at least one regulatory insight comprises a number of publications associated with a regulatory topic corresponding to the at least one regulatory content, a summary of the regulatory topic, key dates associated with the regulatory topic, a summary of latest changes associated with the regulatory topic, and a heat map graph associated with the at least one regulatory content at least by (paragraph [0033] Walker describes locating, retrieving and reporting consolidated regulatory information, paragraph [0062 and 0074] describes such reported consolidated regulatory information provides insight on regulatory warnings issued on particular/single topic as such, the reported consolidated regulatory information is interpreted as a least one regulatory insight comprises a summary of a regulatory topic.  Furthermore, in paragraph [0050, 0051], describes how regulatory submissions are associated with dates, and can only provide new/changed information, paragraph [0063] further associates the new/changed information in the reports generated which are the reported consolidated regulatory information described above, as such, teaches a summary of latest changes associated with the regulatory topic, and at the very least teaches the ability to display regulatory insight related to at least one regulatory content)
But Walker fails to describe such insight as being: (a) a heat map graph
retrieving, using the storage device, at least one user characteristic associated with the user account, 
generating, using the processing device, at least one personalized regulatory content based on each of the at least one regulatory content and the at least one user characteristic, at least by (paragraph [0060] “Report Generator (RG) 22 can generate reports in a form that is understandable to both regulatory and non-regulatory professionals. The user can select from a list of standard report formats that reflect the information types related to the query subject. Custom reports can also be requested. The UAM 26 can "remember" the sorting order and report format selected, making it easier to obtain updates or retrieve previous reports. It can also save a copy of the criteria used in the query, the sorting order specified, and a copy of the report.” Paragraph [0069, 0070, 0035])
and transmitting, using the communication device, the at least one personalized regulatory content to the user device, at least by (paragraph [0067] “data is retrieved that matches the received search criteria, that data is consolidated for reporting the results of the user's query. The reporting can include displaying the consolidated data in a default format or in a format specified by the user”)
But Walker further fails to specifically disclose:
(b) displaying the at least one personalized regulatory content via at least one result block in a result window on a display screen of the user device; wherein a first result block among the five result blocks displays the number of publications associated with the regulatory topic, a second result block among the five result blocks displays the summary of the regulatory topic, a third result block among the five result blocks displays the key dates associated with the regulatory topic, a fourth result block among the five result blocks displays the summary of the latest changes associated with the regulatory topic, a fifth result block among the five result blocks displays the heat map graph associated with the at least one regulatory content
(c) and wherein the at least one user characteristic is based on at least one preference associated with at least one other user account, wherein the user account and the at least one other user account share at least one common characteristic, wherein the at least one common characteristic comprises a tier level of an organization.
(d) wherein the processing device obtains documents related to regulations from multiple resources, and wherein the processing device includes a Neuro- Linguistic Programming (NLP) engine to process the documents obtained, and wherein the NLP engine uses a machine learning to process and learn from the obtained documents, and wherein the NLP engine classifies the obtained documents into multiple classes, and wherein the NLP engine finds and records relationships between the obtained documents and other documents in a document corpus maintained by the processing device, and wherein the NLP engine processes the regulatory documents and generates documents that are easy to understand by the casual users- incorporating, using the processing device, relationships between the obtained documents and other documents into the personalized regulatory content
Andrade teaches the above limitation (a) at least by (paragraph [0039, 0077, 0083] “A number of algorithms can be executed to generate searchable and intuitive user interfaces for accessing insightful reports including, but not limited to actual and predictive heat maps, charts, graphs, and related data” which teaches the ability to provide insightful reports with the user of heat maps)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Andrade into the teaching of Walker and Havlik as they are related to accessing content and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of gaining visual insight related to reports as taught by Andrade in para. [0077].
Also Davila teaches the above limitation (b) at least by (paragraph [0069-0070] and Fig. A and B, Ref. 521, which describes a display which has multiple tabs that displays different regulatory content related to a particular regulatory topic, these tabs are mere examples and acknowledges that other tabs can be used as well.  The details tab can display the summary of the regulatory topic, the impact tab with associated dates can display key dates associated with the regulatory topics, the regulation change history tab can display latest changes associated with the regulatory topic, and related regulation changes tab or other tabs can display publications associated with the regulatory topic, and finally other tabs can display the heat map provided in Andrade.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Davila into the teaching of Walker as they are related to accessing regulatory information and one of the ordinary skill in the art would have Davila in paragraph [0079].
Havlik teaches the above (c) limitations at least by (col. 7 lines 6-12, describes user sign-on information associated the user (e.g. “user account”) with a job code (e.g. “one common characteristic comprises a tier level of an organization”) and level of access associated with the job code; col. 14 lines 56-col. 15 lines 15, which further describes the user associated with different roles (e.g. tier level of an organization) having different access levels to regulatory compliance information, “depending on the users level of access to the compliance system the user can be presented with different interface pages generated by the compliance system” (e.g. displaying the at least one personalized regulatory content via at least one result block in a result window on a display screen of the user device), see also col. 18 lines 56-col. 19 lines 10, which further describes the personalized regulatory content being displayed in different tabs of the display interface (e.g. least one result block in a result window on a display screen of the user device))
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Havlik into the teaching of Walker as they are related to accessing regulatory information and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing different levels of access to regulatory information which provides compliance tracking in a regulated organization, as taught by Havlik in Abstract.
Bubbapatnam et al. (US 20180137107 A1) teaches the above limitation (d) at least by (paragraph [0037-0042] which describes receiving regulatory documents (e.g. document related to regulations) from digital sources (e.g. from multiple resources) and analyzing the documents to extract features, context and topic classifications.  Such analysis is provided by machine learning and language models (see para. 0060 and claim 1) which is interpreted as the Nero-Linguistic Programming (NLP) engine.  It is further describes of the regulatory documents are related based on the extracted features (see para. 0039, 0042).  Regarding generating documents that are easy to understand by the casual user, such outcome is provide by the mere use of machine learning and language models which further provides classification and context to the documents allowing the user to better understand the documents.
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Bubbapatnam into the teaching of Walker, Havlik, Andrade and Davila as they are related to accessing regulatory information and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of providing efficient, effective, and automatic mapping of control policies to one or more regulatory documents, as taught by Bubbapatnam in para. 0021.
As per claim 3, claim 1 is incorporated and Walker further discloses:
wherein the at least one database comprises a plurality of dissimilar databases, wherein the method further comprises transmitting, using the communication device, the search request to each of the plurality of dissimilar databases, at least by (paragraph [0025] “A regulatory information management system (RMS), in various implementations, is provided. The RMS provides for the management of regulatory 
As per claim 4, claim 1 is incorporated and Walker further discloses:
wherein the at least one user characteristic is based on a user profile and previous user behavior associated with the user account, at least by (paragraph [0035] “through an intuitive user interface (UI) by which the user composes and submits queries 23; reviews the information found; selects report preferences; and outputs (e.g.; prints) reports. Users are identified and their access is authenticated through the AM 24 upon requesting access to the RIS 10 via assigned user passwords and identifiers” paragraph [0060] “The user can select from a list of standard report formats that reflect the information types related to the query subject. Custom reports can also be requested. The UAM 26 can "remember" the sorting order and report format selected, making it easier to obtain updates or retrieve previous reports. It can also save a copy of the criteria used in the query, the sorting order specified, and a copy of the report.” Paragraph [0070] “the authentication function specifies the level of a user's access to both subject type and data. Moreover, the authentication function can specify the data sources that are accessible to the user (e.g.; the search requests can be authenticated based only on the user and the subject type). A report that displays request submitted by a user via user query 23 can be authenticated based on the user and the subject type.”)
As per claim 5 and 15, canceled.
As per claim 6, claim 1 is incorporated and Walker further discloses:
receiving, using the communication device, user interaction data associated with the at least one regulatory content from a plurality of user devices; generating, using the processing device, at least one regulatory insight based on the user interaction data; and transmitting, using the communication device, the at least one regulatory insight to the user device, at least by (paragraph [0062] “User Query 23 subject may also be Regulatory Performance (FIG. 9) in specified areas. The review history of a specific type of product provides insight into the number of submissions approved for a particular device 110; how long the product was under regulatory review by a particular reviewing group 111. It may be beneficial to the user to retrieve the number and nature of recalls 112 or regulatory warning letters 113 issued on a particular topic as these provide insight into enforcement patterns and trends within a particular regulatory agency.” paragrpah [0035] “Users are identified and their access is authenticated through the AM 24 upon requesting access to the RIS 10 via assigned user passwords and identifiers. The identifiers define the user's level of access and the types of information they have permission to access.” Paragraph [0060, 0069, 0070])
As per claim 7, 17 canceled.
As per claim 8, 18 canceled.
As per claim 9, 19 canceled.
As per claim 10, claim 1 is incorporated and Walker further discloses:
further comprising: receiving, using the communication, a notification request corresponding to the at least one regulatory insight; monitoring, using the processing device, at least one change associated with the at least one regulatory insight; generating, using the processing device, at least one updated regulatory insight based on the at least one change; and transmitting, using the communication device, the at least one updated regulatory insight to the user device, at least by (paragraph [0063] “The RG 22 can report all information or only new information since the previous report was generated…. , subsequent queries can return only new submissions that have been cleared since the last report. An e-mail notification function in the UAM 26 either alerts the user to retrieve the report or e-mails an electronic version to the user”, paragraph [0073] “] RIS 10 can generate notifications of the availability of new information”)
Claims 11, 13, 14, 16 and 20 recite equivalent claim limitations as claims 1, 3, 4, 6 and 10 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker, Havlik, Andrade, Davila and Bubbapatnam in view of Chandrashekar et al. (US 20170262507 A1).
As per claim 2, claim 1 is incorporated and Walker fails to disclose:
further comprising: initiating, using the processing device, a timer upon receiving the search request; and detecting, using the processing device, expiry of a predetermined time period based on a state of the timer, wherein the querying of the at least one database is based on the detecting.
However, Chandrashekar teaches the above limitations at least by (paragraph [0026-0027] “Defining a timeout of a query allows to cancel its execution once a certain amount of time has passed since it was started… a query is timed out when its performance has taken more time 
	Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Chandrashekar into the teaching of Walker, Havlik, Andrade, Davila and Bubbapatnam as they are related to querying databases and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of “protecting the database by preventing queries being stalled, as taught by Chandrashekar in para. [0026].

Claim 12 recite equivalent claim limitations as claim 2 above, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove. 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        01/11/2022